Case 4:20-cv-11272-IT Document 57-8 Filed 11/04/20 Page 1 of 3




               Exhibit G
6/30/2020                Case 4:20-cv-11272-IT Document Google
                                                        57-8 Translate
                                                               Filed 11/04/20 Page 2 of 3

 Translate            From:    Japanese                                                    View:    Translation    Original

 To:        English
                     news     Sports/Olympics Photo/Video                           Feature         Entertainment/AKB48   area
               Politics Economy market society international                       World eye       Obituary plans BW release
               ENGLISH

            Jiji dot com news > society >
            Start of debate on escape prevention measures Received Gone defendant case-Legal Affairs Committee
                                                                                                                     small DuringBig



             Start of debate on escape prevention measures Received
                                                                                                                              ~



             Gone defendant case-Legal Affairs Committee                                                            17:51 Jun 15, 2020



              The first meeting of the Criminal Law Subcommittee, a legal council (a consultative body of
            the Minister of Justice), was held on the 15th to discuss measures to prevent the defendants
            from escaping on bail. Following the incident of former Nissan Motors President Carlos Ghosn,
            etc., the establishment of new penalties for the escape and the mandatory installation of
            Global Positioning System (GPS) equipment on bail are issues to be considered.
              The current criminal law, "flight offenses," targets inmates in prisons. For this reason, it
            does not apply when in bail such as Ghosn. After the bail, the prison sentence was confirmed
            and disappeared in order to escape from imprisonment, and the legal court will also consider
            the application of escape charges in such cases.
              There was a suspicion that a former US Army Special Forces member was involved in the
            escape of Ghosn, and attendees also pointed out that "it is necessary to consider how to
            stop the escape of those who use professional groups."
            [To list of social articles] [To current affairs dot com top]

                New Corona Update            "Kyo-ani" case            Gone Defendant

                                                              COMMENT/VIEW



                                                           SEE ALL COMMENTS
            Feature
https://translate.google.com/translate?sl=auto&tl=en&u=https%3A%2F%2Fwww.jiji.com%2Fjc%2Farticle%3Fk%3D2020061500729%26g%3Dsoc           1/1
6/30/2020               Case 4:20-cv-11272-IT Document
                                     逃亡防止策の議論スタート      57-8 Filed 11/04/20 Page 3 of 3
                                                    ゴーン被告事件受け―法制審部会：時事ドットコム
             ニュース       スポーツ･五輪     写真・動画      特集      エンタメ･AKB48    地域       ライフ     メディカル
            政治 経済      マーケット 社会 国際 ワールドEYE 訃報 予定 BWリリース PRTIMES アクセスランキング エクイティ ENGLISH
                                                                                                                                        2020

                                                                                                                                  6月30日（火）
                                                                                                                                       東京都(東京)
                                                                                                                                       26℃ / 23℃
                                                                                                                                       降水確率：60%


      時事ドットコムニュース > 社会 >         逃亡防止策の議論スタート ゴーン被告事件受け―法制審部会                                           記事／キーワード                               検索
                                                                                      小     中     大



       逃亡防止策の議論スタート ゴーン被告事件受け―法制審部会                                                                       新型コロナウイルス最新情報
                                                                                                            感染者数18624人 前日比+110人
                                                                             2020年06月15日17時51分

                                                                                                               ※06月29日現在、クルーズ乗船客員らを除く

        保釈中の被告らの逃亡防止策について話し合う法制審議会（法相の諮問機関）刑事法部会の
                                                                                                       サンデンＨＤが私的整理 コロナ影響、負債１
      初会合が１５日、開かれた。日産自動車前会長カルロス・ゴーン被告の事件などを受けたもの                                                       ６４８億円 (06/30 23:02)
      で、逃亡に対する罰則の新設や、保釈の際に全地球測位システム（ＧＰＳ）機器の装着を義務付
                                                                                                       京アニ、採用開始 新型コロナで見合わせ
      けることなどが検討課題になる。                                                                                  (06/30 22:04)

        現行刑法の「逃走罪」は、対象を刑務所などに収容されている受刑者らと定めている。このた
                                                                                                       池江が五輪１年前にメッセージ 国立から世界
      め、ゴーン被告のような保釈中の場合には適用されない。保釈後に実刑が確定して、収監から逃                                                      のアスリートへ (06/30 21:50)
      れるために姿をくらます事件も相次ぎ、法制審はこうしたケースへの逃走罪適用についても検討
      する。                                                                                              フォーカス
        ゴーン被告の逃亡には元米陸軍特殊部隊員が関与していた疑いもあり、出席者からは「プロ集
      団を使う者の逃亡をどう止めるか考える必要がある」との指摘もあった。
      【社会記事一覧へ】 【時事ドットコムトップへ】
                                                                                                       ポスト安倍           森友自殺    ジョコビッ     一国二制度
                                                                                                       に新展開            妻の胸中    チが陽性      が瀕死に
            新型コロナ最新情報               「京アニ」事件         ゴーン被告

                                                コメントをする／見る
                                                                                                       コロナ死者           中国で注目 非白人キャ       香港◆台湾
                                                                                                       ゼロの奇跡           日本の習慣 ラの声に…       に強硬姿勢



                                                全てのコメントを見る
      今、あなたにオススメ                                                                                       初タイトル
                                                                                                       へ王手
                                                                                                                       渋野◆ダメ
                                                                                                                       ダメでした
                                                                                                                               仙台上空に
                                                                                                                               謎の物体
                                                                                                                                         目指せ！
                                                                                                                                         ブランド化



                                                                                                                       時事通信 の SNS             


                                                                                                          読まれています
      国生さゆり(53)愛用「ほうれい 51歳で英語ペラペラ、東大生 タバコから乗りかえる人続出!? 東京で新たに５４人感染 新                                    米、日本支持を鮮明に 日韓紛争「ＷＴＯにそ
      線は食卓のアレで一瞬だ      絶句したYouTube無料chで英 ニコチン、タール0の「新タバ 型コロナ                                           ぐわず」
      よ？」9割が知らない方法が… 会話教室がピンチに           コ」が5000円オフ                                                                       国際
      AD（ヴィワンアークス）            AD（LS Creation）           AD（株式会社ロックビル）                                  香港の民主派団体、解散相次ぐ 黄之鋒氏の
                                                                                                       「香港衆志」も
                                                                                                                         国際
                                                                                                       琉球朝日、北日本放送に倫理違反 ＢＰＯ
                                                                                                                          社会
                                                                                                       国内初のコロナワクチン治験 創薬ベンチャー
      コロナを機に中国で注目度急           ＪＤＩ、純損失１０１４億円 ６期 第２波戦略、７月中旬に モデ 全嫁が泣いた…！顔の肝斑                             開発―大阪市大病院で開始
      上昇の「日本の生活習慣」            連続の赤字―２０年３月期     ル修正、クラスター対策―大 が多い人は「お風呂であるこ                                                社会
      【洞察☆中国】                                  阪府             とをしていない」と判明                              泉佐野市が逆転勝訴 除外基準「違法で無
                                                                        AD（Health_Up.08 on 美魔女特集 08）   効」―ふるさと納税訴訟・最高裁
                                                                               Recommended by                            社会

      特集                                                                                               人気記事アーカイブ                        特集トップ




https://www.jiji.com/jc/article?k=2020061500729&g=soc                                                                                               1/4
